United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127355 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. (Exact name of registrant as specified in its charter) Pennsylvania 20-3208344 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (412) 262-2830 Securities registered under Section 12 (b) of the Exchange Act. Title of each class Name of each exchange on which registered None None Securities registered under Section 12 (g) of the Exchange Act:Investor General Partner Units and Limited Partner Units (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨ No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act. Yes ¨ No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days, Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this form 10-K þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ DOCUMENTS INCORPORATED BY REFERENCE:None ATLAS AMERICA PUBLIC #15-2005 (A) L.P. (A DELAWARE LIMITED PARTNERSHIP) INDEX TO ANNUAL REPORT ON FORM 10-K PART I PAGE Item 1: Description of Business 3-5 Item 2: Description of Properties 5-9 Item 3: Legal Proceedings 9 Item 4: Submission of Matters to a Vote of Security Holders 9 PART II Item 5: Market for Registrant’s Common Equity and Related Security Holder Matters 9-10 Item 7: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 10-17 Item 8: Financial Statements 18-36 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Item 9A: Controls and Procedures 36-37 Item 9B: Other Information 37 PART III Item 10: Directors, Executive Officers and Corporate Governance 37-40 Item 11: Executive Compensation 40 Item 12: Security Ownership of Certain Beneficial Owners and Management 40 Item 13: Certain Relationships and Related Transactions, and Director Independence 41 Item 14: Principal Accountant Fees and Services 41 PART IV Item 15: Exhibits 42 SIGNATURES 43 2 The matters discussed within this report include forward-looking statements. These statements may be identified by the use of forward-looking terminology such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “potential,” “predict,” “should,” or “will,” or the negative thereof or other variations thereon or comparable terminology. In particular, statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance contained in this report are forward-looking statements. We have based these forward-looking statements on our current expectations, assumptions, estimates and projections. While we believe these expectations, assumptions, estimates and projections are reasonable, such forward-looking statements are only predictions and involve known and unknown risks and uncertainties, many of which are beyond our control.
